Title: To Thomas Jefferson from Henry Dearborn, 21 April 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War DepartmentApril 21. 1808
                        

                        I have the honor of proposing for your approbation the following Promotions and appointments in the Army of the United States, under the act fixing the Military Peace establishment of the United States.
                  First Regiment of Infantry
                  First Lieut. Ninian Pinkney to be promoted to the rank of Captain vice Russell Bissell promoted to Major Decr. 17. 1807
                  First Lieut William Carson to be promoted to the rank of Captain vice Moses Hooke resigned January 20. 1808.
                  Second Lieut. Simeon Knight to be promoted to the rank of First Lieutenant vice, Ninian Pinkney promoted Decr. 9. 1807.
                  Second Lieut. Alpha Kingsley to be promoted to the rank of First Lieutenant, vice William Carson promoted Jany 20. 1808
                  Ensign John Read to be promoted to the rank of Second Lieutenant vice Simeon Knight promoted Decr. 9. 1807
                  Ensign Louis Loramier to be promoted to the rank of Second Lieutenant vice Alpha Kingsley promoted Jany 20. 1808
                  Second Regiment of Infantry
                  Second Lieut. George W. Sevier to be promoted to the rank of First Lieutenant, vice, Wm. P. Clymer resigned. May 31. 1807
                  Second Lieut. John R N. Luckett to be promoted to the rank of  First Lieut. vice, Gelbert C Russell resigned Augt. 17. 1807
                  Second Lieut Robert Peyton to be promoted to the rank of First Lieut, vice, Henry R Graham resigned Jany 31t. 1808
                  Ensign Francis W Small to be promoted to the rank of  Second Lieut, vice, George W Sevier promoted; May 31. 1807
                  Ensign Samuel H. Mitchell to be promoted to the rank of Second Lieut. vice John R N. Luckett promoted Augt. 17. 1807
                  Ensign William F Ware to be promoted to the rank of Second Lieut, vice, Alfred Sebastian dismissed Jany 20. 1808
                  Ensign John Carter to be promoted to the rank of Second Lieut, vice, Robert Peyton promoted Jany 31. 1808.
                  George W Morgan, Robert Page and R. H. L. Johnson of Virginia, James W Bryson of Pennsylvania, and Archibald Henderson of North Carolina to be appointed Ensigns of Infantry—
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    